Exhibit 10.7

 

LAWSON SOFTWARE, INC.
RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made this 2nd day of
June, 2005, by and between Lawson Software, Inc. a Delaware corporation (the
“Company”) and Harry Debes (“Participant”).

 

1.             Award.  The Company hereby grants to Participant a restricted
stock award of 100,000 shares (the “Shares”) of Common Stock, par value $.01 per
share, of the Company according to the terms and conditions set forth herein and
in the Lawson Software, Inc. 1996 Stock Incentive Plan (the “Plan”).  The Shares
are Restricted Stock granted under Section 10 of the Plan.  A copy of the Plan
will be furnished upon request of Participant.  With respect to the Shares,
Participant shall be entitled at all times on and after the date of issuance of
the Shares to exercise the rights of a stockholder of Common Stock of the
Company, including the right to vote the Shares and the right to receive
dividends on the Shares.  On the date of issuance of the Shares, Participant
shall pay the Company a purchase price of $0.01 per Share ($1,000.00 in the
aggregate).

 

2.             Vesting.  Subject to acceleration to the extent described in
Sections 2(h) or 2(i) below the Shares shall vest in accordance with the
following schedule:(1)

 

On each of
the following dates

 

Number of Shares
Vested

 

 

 

 

 

June 1, 2006

 

50,000

 

June 1, 2007

 

50,000

 

 

(a)           The term “Cause” means Termination of Participant’s Service
initiated by the Company or its Subsidiaries because of:  (1) if Participant has
entered into any written and executed contract(s) with the Company or its
Subsidiaries, any material breach by Participant of such contract that has a
material adverse effect on the Company or any Subsidiary (as reasonably
determined by the Company) and which is not or cannot reasonably be cured within
10 days after written notice from the Company to Participant; (2) any material
violation by Participant of the Company’s or a Subsidiary’s policies, rules or
regulations that has a material adverse effect on the Company or any Subsidiary
(as reasonably determined by the Company) and which is not or cannot be cured
within 10 days after written notice from the Company to Participant; (3)
commission of any act of fraud, embezzlement or dishonesty by Participant that
is materially injurious to the Company or any Subsidiary (as reasonably
determined by the Company); (4) any other intentional misconduct by Participant
adversely affecting the business or affairs of the Company or any Subsidiary in
any material manner (as reasonably determined by the Company); or (5)
intentional or willful failure of Participant to perform Participant’s
responsibilities under any then current employment agreement between Participant
and Company, other than as a result of permitted leave of absence, vacation,
injury or illness.

 

--------------------------------------------------------------------------------


 

(b)           The term “Change of Control Transaction” means (1) the closing of
a tender offer or exchange offer for the ownership of 50% or more of the
outstanding voting securities of the Company, (2) the Company shall have entered
into a definitive agreement with respect to a tender offer, exchange offer or
merger, consolidation or other business combination with another corporation and
as a result of such tender offer, exchange offer, merger, consolidation or
combination 50% or fewer of the outstanding voting securities of the surviving
or resulting corporation are owned in the aggregate by the former stockholders
of the Company, other than affiliates (within the meaning of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of any party to such
merger or consolidation, as the same shall have existed immediately prior to
such merger or consolidation, (3) the Company shall have entered into a
definitive agreement to sell substantially all of its assets to another
corporation which is not a direct or indirect wholly owned Subsidiary of the
Company, (4) a person, within the meaning of Section 3(a)(9) or of Section
13(d)(3) (as in effect on the date of this Agreement) of the Exchange Act, shall
acquire 50% or more of the outstanding voting securities of the Company (whether
directly, indirectly, beneficially or of record) (for purposes hereof, ownership
of voting securities shall take into account and shall include ownership as
determined by applying the provisions of Rule 13d-3(d)(1)(i) as in effect on the
date of this Agreement) pursuant to the Exchange Act, (5) approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company, or (6) individuals who constitute the Company’s Board of Directors on
the date of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
50% of the directors comprising the Incumbent Board shall be, for purposes of
this clause (6), considered as though such person were a member of the Incumbent
Board.  The definition of a “Change in Control” in the 1996 Stock Incentive Plan
shall not apply to this Stock Option.

 

(c)           The term “Disability” means Participant’s permanent disability as
defined under any long term disability plan of the Company, or in the absence of
such plan, the inability of Participant, due to illness or injury, to
substantially perform Participant’s duties (after taking into account any
reasonable accommodation required by the Americans with Disabilities Act) for a
period of at least 180 consecutive days.  Termination of Participant’s Service
because of a permanent disability as defined under any retirement plan of the
Company or its Subsidiaries.  The determination of a Disability shall be based
on competent medical opinion.

 

(d)           The term “Good Reason” means:  (1) Company effects a material
diminution of Participant’s duties or reporting responsibilities or a diminution
of Participant’s title of Chief Executive Officer of the Company; (2) the
failure by Company, or its successor, if any, to pay compensation or provide
benefits or perquisites to Participant as and when required; or (3) any material
breach by Company of any Employment Agreement between the Company and
Participant.

 

(e)           “Lawson/Intentia Transaction” means the business combination
announced on or about June 2, 2005, under which the Company (or an affiliate of
the Company) has offered to purchase all of the capital stock of Intentia
International AB.

 

(f)            The term “Subsidiary” or “Subsidiaries” means any corporation at
least a majority of whose securities having ordinary voting power for the
election of directors (other than securities having such power only by reason of
the occurrence of a contingency) is at the time owned by the Company and/or one
(1) or more Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

(g)           The term “Termination of Participant’s Service” means the last day
of Participant’s regular full time or part time employment with the Company and
its Subsidiaries.

 

(h)           If the Lawson/Intentia Transaction terminates or has not closed by
May 31, 2006 (the earlier of such dates is referred to as the “Transaction
Termination Date”), and Participant is employed by the Company on the
Transaction Termination Date, then 100% of the Shares shall automatically vest
as of the Transaction Termination Date.

 

(i)            100% of the Shares shall automatically vest upon any of the
following events:  (1) Termination of Participant’s Service because of
Participant’s death or Disability, (2) Termination of Participant’s Service by
the Company, other than for Cause (whether or not there is a Change of Control
Transaction) or (3) Termination of Participant’s Service by Participant for Good
Reason (whether or not there is a Change of Control Transaction).

 

(j)            Except as otherwise described in Sections 2(h) or (i) above, none
of the provisions in the Plan pertaining to acceleration of vesting shall apply
to the Shares.

 

3.             Restrictions on Transfer.  Until the Shares vest pursuant to
Section 2 hereof, none of the Shares may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance shall be void and unenforceable against the Company, and no attempt
to transfer the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the purported transferee with any interest or right in or
with respect to the Shares.

 

4.             Forfeiture.  If for any reason Participant ceases to be an
employee of the Company or any Affiliate (as defined in the Plan) prior to
vesting of the Shares pursuant to Section 2 hereof, all of Participant’s rights
to all of the unvested Shares shall be immediately and irrevocably forfeited. 
Upon forfeiture, Participant will no longer have any rights relating to the
unvested Shares, including the right to vote the Shares and the right to receive
dividends declared on the Shares.

 

5.             Distributions and Adjustments.

 


(A)  IF ANY SHARES VEST SUBSEQUENT TO ANY CHANGE IN THE NUMBER OF CHARACTER OF
THE COMMON STOCK OF THE COMPANY (THROUGH ANY STOCK DIVIDEND OR OTHER
DISTRIBUTION, RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE OR EXCHANGE OF SHARES, OR OTHERWISE), PARTICIPANT SHALL RECEIVE UPON
SUCH VESTING THE NUMBER AND TYPE OF SECURITIES OR OTHER CONSIDERATION WHICH
PARTICIPANT WOULD HAVE RECEIVED IF SUCH SHARES HAD VESTED PRIOR TO THE EVENT
CHANGING THE NUMBER OR CHARACTER OF THE OUTSTANDING COMMON STOCK.


 


(B)  ANY ADDITIONAL SHARES OF COMMON STOCK OF THE COMPANY, ANY OTHER SECURITIES
OF THE COMPANY AND ANY OTHER PROPERTY (EXCEPT FOR REGULAR CASH DIVIDENDS OR
OTHER CASH DISTRIBUTIONS) DISTRIBUTED WITH RESPECT TO THE SHARES PRIOR TO THE
DATE OR DATES THE SHARES VEST SHALL BE SUBJECT TO THE SAME RESTRICTIONS, TERMS
AND CONDITIONS AS THE SHARES TO WHICH THEY RELATE AND SHALL BE PROMPTLY
DEPOSITED WITH THE SECRETARY OF THE COMPANY OR A CUSTODIAN DESIGNATED BY THE
SECRETARY.

 

6.             Miscellaneous.

 


(A)  ISSUANCE OF SHARES.  THE COMPANY SHALL CAUSE THE SHARES TO BE ISSUED IN THE
NAME OF PARTICIPANT, EITHER BY BOOK-ENTRY REGISTRATION OR ISSUANCE OF A STOCK
CERTIFICATE OR CERTIFICATES EVIDENCING THE SHARES, WHICH CERTIFICATE OR
CERTIFICATES SHALL BE HELD BY THE SECRETARY OF THE COMPANY OR THE STOCK

 

3

--------------------------------------------------------------------------------


 


TRANSFER AGENT OR BROKERAGE SERVICE SELECTED BY THE SECRETARY OF THE COMPANY TO
PROVIDE SUCH SERVICES FOR THE PLAN.  THE SHARES SHALL BE RESTRICTED FROM
TRANSFER AND SHALL BE SUBJECT TO AN APPROPRIATE STOP-TRANSFER ORDER.  IF ANY
CERTIFICATE IS USED, THE CERTIFICATE SHALL BEAR AN APPROPRIATE LEGEND REFERRING
TO THE RESTRICTIONS APPLICABLE TO THE SHARES.  PARTICIPANT HEREBY AGREES TO THE
RETENTION BY THE COMPANY OF THE SHARES AND, IF A STOCK CERTIFICATE IS USED,
AGREES TO EXECUTE AND DELIVER TO THE COMPANY A BLANK STOCK POWER WITH RESPECT TO
THE SHARES AS A CONDITION TO THE RECEIPT OF THIS AWARD OF SHARES.  AFTER ANY
SHARES VEST PURSUANT TO SECTION 2 HEREOF, AND FOLLOWING PAYMENT OF THE
APPLICABLE WITHHOLDING TAXES, THE COMPANY SHALL PROMPTLY CAUSE TO BE ISSUED A
CERTIFICATE OR CERTIFICATES, REGISTERED IN THE NAME OF PARTICIPANT OR IN THE
NAME OF PARTICIPANT’S LEGAL REPRESENTATIVES, BENEFICIARIES OR HEIRS, AS THE CASE
MAY BE, EVIDENCING SUCH VESTED WHOLE SHARES (LESS ANY SHARES WITHHELD TO PAY
WITHHOLDING TAXES) AND SHALL CAUSE SUCH CERTIFICATE OR CERTIFICATES TO BE
DELIVERED TO PARTICIPANT OR PARTICIPANT’S LEGAL REPRESENTATIVES, BENEFICIARIES
OR HEIRS, AS THE CASE MAY BE, FREE OF THE LEGEND OR THE STOP-TRANSFER ORDER
REFERENCED ABOVE.  THE VALUE OF ANY FRACTIONAL SHARES SHALL BE PAID IN CASH AT
THE TIME CERTIFICATES EVIDENCING THE SHARES ARE DELIVERED TO PARTICIPANT.

 


(B)  INCOME TAX MATTERS.

 

(I)            IN ORDER TO COMPLY WITH ALL APPLICABLE FEDERAL OR STATE INCOME
TAX LAWS OR REGULATIONS, THE COMPANY MAY TAKE SUCH ACTION AS IT DEEMS
APPROPRIATE TO ENSURE THAT ALL APPLICABLE FEDERAL OR STATE PAYROLL, WITHHOLDING,
INCOME OR OTHER TAXES, WHICH ARE THE SOLE AND ABSOLUTE RESPONSIBILITY OF
PARTICIPANT, ARE WITHHELD OR COLLECTED FROM PARTICIPANT.

 

(II)           IN ACCORDANCE WITH THE TERMS OF THE PLAN, AND SUCH RULES AS MAY
BE ADOPTED BY THE COMMITTEE UNDER THE PLAN, PARTICIPANT MAY ELECT TO SATISFY
PARTICIPANT’S FEDERAL AND STATE INCOME TAX WITHHOLDING OBLIGATIONS ARISING FROM
THE RECEIPT OF, OR THE LAPSE OF RESTRICTIONS RELATING TO, THE SHARES, BY (I)
DELIVERING CASH, CHECK (BANK CHECK, CERTIFIED CHECK OR PERSONAL CHECK) OR MONEY
ORDER PAYABLE TO THE COMPANY, (II) HAVING THE COMPANY WITHHOLD A PORTION OF THE
SHARES OTHERWISE TO BE DELIVERED HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT
OF SUCH TAXES, OR (III) DELIVERING TO THE COMPANY SHARES OF COMMON STOCK ALREADY
OWNED BY PARTICIPANT HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT OF SUCH
TAXES.  ANY SHARES ALREADY OWNED BY PARTICIPANT FOR NO LESS THAN SIX MONTHS
PRIOR TO THE DATE DELIVERED TO THE COMPANY IF SUCH SHARES WERE ACQUIRED UPON THE
EXERCISE OF AN OPTION OR UPON THE VESTING OF RESTRICTED STOCK UNITS OR OTHER
RESTRICTED STOCK.  THE COMPANY WILL NOT DELIVER ANY FRACTIONAL SHARES BUT WILL
PAY, IN LIEU THEREOF, THE FAIR MARKET VALUE OF SUCH FRACTIONAL SHARES. 
PARTICIPANT’S ELECTION MUST BE MADE ON OR BEFORE THE DATE THAT THE AMOUNT OF TAX
TO BE WITHHELD IS DETERMINED.


 


(C)  PLAN PROVISIONS CONTROL.  IN THE EVENT THAT ANY PROVISION OF THE AGREEMENT
CONFLICTS WITH OR IS INCONSISTENT IN ANY RESPECT WITH THE TERMS OF THE PLAN, THE
TERMS OF THE PLAN SHALL CONTROL.


 


(D)  NO RIGHT TO EMPLOYMENT.  THE ISSUANCE OF THE SHARES SHALL NOT BE CONSTRUED
AS GIVING PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOY, OR AS GIVING A
DIRECTOR OF THE COMPANY OR AN AFFILIATE THE RIGHT TO CONTINUE AS A DIRECTOR, OF
THE COMPANY OR AN AFFILIATE, NOR WILL IT AFFECT IN ANY WAY THE RIGHT OF THE
COMPANY OR AN AFFILIATE TO TERMINATE SUCH EMPLOYMENT OR POSITION AT ANY TIME,
WITH OR WITHOUT CAUSE.  IN ADDITION, THE COMPANY OR AN AFFILIATE MAY AT ANY TIME
DISMISS PARTICIPANT FROM EMPLOYMENT, OR TERMINATE THE TERM OF A DIRECTOR OF THE
COMPANY OR AN AFFILIATE, FREE FROM ANY LIABILITY OR ANY CLAIM UNDER THE PLAN OR
THE AGREEMENT.  NOTHING IN THE AGREEMENT SHALL CONFER ON ANY PERSON ANY LEGAL OR
EQUITABLE RIGHT AGAINST THE COMPANY OR ANY AFFILIATE, DIRECTLY OR INDIRECTLY, OR
GIVE RISE TO ANY CAUSE OF ACTION AT LAW OR IN EQUITY AGAINST THE COMPANY OR AN
AFFILIATE.  THE AWARD GRANTED HEREUNDER SHALL NOT FORM ANY PART OF THE WAGES OR
SALARY OF PARTICIPANT FOR PURPOSES OF SEVERANCE PAY OR TERMINATION INDEMNITIES,
IRRESPECTIVE OF THE REASON FOR TERMINATION OF EMPLOYMENT.  UNDER NO
CIRCUMSTANCES SHALL ANY PERSON CEASING TO BE AN EMPLOYEE OF THE COMPANY OR ANY
AFFILIATE BE ENTITLED TO ANY COMPENSATION FOR ANY LOSS OF ANY RIGHT OR

 

4

--------------------------------------------------------------------------------


 


BENEFIT UNDER THE AGREEMENT OR PLAN WHICH SUCH EMPLOYEE MIGHT OTHERWISE HAVE
ENJOYED BUT FOR TERMINATION OF EMPLOYMENT, WHETHER SUCH COMPENSATION IS CLAIMED
BY WAY OF DAMAGES FOR WRONGFUL OR UNFAIR DISMISSAL, BREACH OF CONTRACT OR
OTHERWISE.  BY PARTICIPATING IN THE PLAN, PARTICIPANT SHALL BE DEEMED TO HAVE
ACCEPTED ALL THE CONDITIONS OF THE PLAN AND THE AGREEMENT AND THE TERMS AND
CONDITIONS OF ANY RULES AND REGULATIONS ADOPTED BY THE COMMITTEE (AS DEFINED IN
THE PLAN) AND SHALL BE FULLY BOUND THEREBY.


 


(E)  GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN AND THE
AGREEMENT, AND ANY RULES AND REGULATIONS RELATING TO THE PLAN AND THE AGREEMENT,
SHALL BE DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS, AND NOT THE LAW OF
CONFLICTS, OF THE STATE OF MINNESOTA.


 


(F)  SECURITIES MATTERS.  THE COMPANY SHALL NOT BE REQUIRED TO DELIVER SHARES
UNTIL THE REQUIREMENTS OF ANY FEDERAL OR STATE SECURITIES OR OTHER LAWS, RULES
OR REGULATIONS (INCLUDING THE RULES OF ANY SECURITIES EXCHANGE) AS MAY BE
DETERMINED BY THE COMPANY TO BE APPLICABLE ARE SATISFIED.


 


(G)  SEVERABILITY.  IF ANY PROVISION OF THE AGREEMENT IS OR BECOMES OR IS DEEMED
TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION OR WOULD DISQUALIFY
THE AGREEMENT UNDER ANY LAW DEEMED APPLICABLE BY THE COMMITTEE, SUCH PROVISION
SHALL BE CONSTRUED OR DEEMED AMENDED TO CONFORM TO APPLICABLE LAWS, OR IF IT
CANNOT BE SO CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE DETERMINATION OF THE
COMMITTEE, MATERIALLY ALTERING THE PURPOSE OR INTENT OF THE PLAN OR THE
AGREEMENT, SUCH PROVISION SHALL BE STRICKEN AS TO SUCH JURISDICTION OR THE
AGREEMENT, AND THE REMAINDER OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


(H)  NO TRUST OR FUND CREATED.  NEITHER THE PLAN NOR THE AGREEMENT SHALL CREATE
OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A FIDUCIARY
RELATIONSHIP BETWEEN THE COMPANY OR ANY AFFILIATE AND PARTICIPANT OR ANY OTHER
PERSON.

 

5

--------------------------------------------------------------------------------


 

(i)  Headings.  Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

IN WITNESS WHEREOF, the Company and Participant have executed this Restricted
Stock Award Agreement on the date set forth in the first paragraph.

 

 

 

Lawson Software, Inc.

 

 

 

 

 

By:

/s/ H. Richard Lawson

 

 

Name:

H. Richard Lawson,

 

Title:

Chairman

 

 

 

Participant:

 

 

 

/s/ Harry Debes

 

 

Name: Harry Debes

 

6

--------------------------------------------------------------------------------